IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OMAR S. FOLK, : Civil No. 3:18-cv-2252
Plaintiff - (Judge Mariani)
Vv. .
BUREAU OF PRISONS, et al.,
Defendants
ORDER
AND NOW, this ot day of March, 2020, upon consideration of the motion
(Doc. 32) to dismiss filed by the DOC Defendants, and the motion (Doc. 71) to dismiss filed
by Defendant Dr. Ball, and for the reasons set forth in the Court's Memorandum of the same
date, IT IS HEREBY ORDERED THAT:
1. The DOC Defendants’ motion (Doc. 32) to dismiss the amended complaint for
Plaintiff's failure to comply with Rule 20 of the Federal Rules of Civil
Procedure is GRANTED.
2. The amended complaint is DISMISSED. (Doc. 7).
3, Plaintiff is granted twenty (20) days from the date of this Order to file a
proposed second amended complaint. Any second amended complaint shall
comply with the Federal Rules of Civil Procedure, specifically Rules 8 and 20
as detailed in the accompanying Memorandum.
4, The second amended complaint shall contain the same case number that is
already assigned to this action, 3:18-CV-2252, shall be direct and concise,

and shall stand-alone without reference to any other document filed in this
matter.
Plaintiff is admonished that failure to amend his pleading to cure the
deficiencies identified in the accompanying Memorandum may result in
dismissal of this action without further notice of Court.

Defendant Dr. Ball’s motion (Doc. 71) to dismiss is DISMISSED as moot.

Plaintiffs motion (Doc. 67) to compel service is DISMISSED as moot.

  

1 €77N\ AMNMAU
Robert D. Mariani
United States District Judge
